 Case 2:21-cv-00047-AB-JC Document 11 Filed 03/04/21 Page 1 of 3 Page ID #:45



 1

 2

 3

 4

 5
                                                            JS-6
 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                               WESTERN DIVISION

11   UNITED STATES OF AMERICA,              NO. CV 21-00047-AB (JCx)
12            Plaintiff,                    [PROPOSED]
                                            CONSENT JUDGMENT OF FORFEITURE
13                 v.

14   $49,800.00 IN U.S. CURRENCY,

15            Defendant.
16

17       Plaintiff, the United States of America (“the government or

18   Plaintiff”), and potential claimant Latasha Saxton (“Potential

19   Claimant”) have made a stipulated request for the entry of this

20   Consent Judgment.

21       The Court, having considered the stipulation of the parties,

22   and good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND

23   DECREES:

24       1.     The government has given, and published notice of this

25   action as required by law, including Rule G of the Supplemental

26   Rules for Admiralty or Maritime Claims and Asset Forfeiture

27   Actions, Federal Rules of Civil Procedure, and the Local Rules of

28   this Court.   Potential Claimant and Plaintiff have filed a
     Case 2:21-cv-00047-AB-JC Document 11 Filed 03/04/21 Page 2 of 3 Page ID #:46




 1     stipulation to extend the time for Potential Claimant to respond
 2     to the initial complaint in this action.          The government has not
 3     received any other claims or answers, and the time for filing
 4     claims and answers has expired.         This Court has jurisdiction over
 5     the parties and the Defendant $49,800.00 in U.S. currency (the
 6     “Defendant Currency”).       Potential Claimant has agreed to the
 7     forfeiture of $33,300.00 of the Defendant Currency.            Any other
 8     potential claimants to the Defendant Currency other than Potential
 9     Claimant are deemed to have admitted the allegations of the
10     complaint.     Nothing in this consent judgment is intended or should
11     be interpreted as an admission of wrongdoing by Potential
12     Claimant, nor should this consent judgment be admitted in any
13     criminal proceeding against Potential Claimant to prove any of the

14     facts relied upon to establish reasonable cause for the seizure of

15     the Defendant Currency.

16           2.    $16,500.00 of the Defendant Currency, without interest,

17     shall be released to Potential Claimant through her counsel.

18           3.    If the government elects to make the payment of

19     $16,500.00 by check, the check shall be payable to “Lentz Law Firm

20     Client Trust Account,” and mailed to Latasha Sexton in care of her

21     attorney, Mr. Jacek Lentz at 9171 Wilshire Blvd., Suite 500,

22     Beverly Hills, CA 90210.       If the government elects to make the

23     payment by wire transfer, the funds shall be wire transferred to

24     the client trust account of Claimant’s attorney Jacek W. Lentz.

25     Upon request from the government, Potential Claimant through her

26     attorney, shall provide personal identifiers and the necessary bank

27     information to complete the transfer.

28

                                              2
     Case 2:21-cv-00047-AB-JC Document 11 Filed 03/04/21 Page 3 of 3 Page ID #:47




 1           4.    The remaining $33,300.00 of the Defendant Currency,
 2     together with all interest earned by the government on the total
 3     amount of Defendant Currency, is hereby forfeited to the
 4     government, and no other right, title, or interest shall exist
 5     therein.    The government shall dispose of the forfeited property
 6     in accordance with law.
 7           5.    The Court finds that there was reasonable cause for the
 8     seizure of the Defendant Currency and the institution of this
 9     action.    This judgment constitutes a certificate of reasonable
10     cause pursuant to 28 U.S.C. § 2465.
11           6.    Each of the parties shall bear its own fees and costs
12     incurred in connection with this action.
13           IT IS SO ORDERED.
14

15     Dated: March 04, 2021
                                           THE HONORABLE ANDRÉ BIROTTE JR.
16                                         UNITED STATES DISTRICT JUDGE
17

18     Prepared by:
19

20     TRACY L. WILKISON
       Acting United States Attorney
21     BRANDON D. FOX
       Assistant United States Attorney
22     Chief, Criminal Division
       STEVEN R. WELK
23     Assistant United States Attorney
24     Chief, Asset Forfeiture Section

25       /s/
       DAN G. BOYLE
26     Assistant United States Attorney
27     Attorneys for Plaintiff
       UNITED STATES OF AMERICA
28

                                              3
